DENY; and Opinion Filed February 27, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00229-CV

                              IN RE JAMES MCCOY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13955-B

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice Brown


       Relator files this writ of mandamus seeking to compel the trial court to rule on his motion

to compel service of process. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus.


                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

140229F.P05